Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Tang et al (‘262) in vieqw of the PG-Publication to Przebindowska et al (‘723).
	Tang et al discloses a method of evaluating an earth formation (14) intersected by a borehole.  The method includes estimating a property of cement surrounding a tubular (see paragraphs 0002 and 0021) in the earth formation by generating an acoustic signal (20) with a logging tool (see Fig. 6, 52) in the borehole, estimating the property in dependence upon body waves (26) reflected back from the formation subsequent to the generation of the acoustic signal.
The difference between Tang et al and claim 1 of the instant application is the claim specifies that the body waves include a modified response acoustic signal, where the modified response acoustic signal is produced by suppression of a direct mode component.

Therefore, in view of Przebindowska et al, it would have been obvious to one of ordinary skill in the art to have modified Tang et al by suppressing the direct wave component whose larger amplitudes would skew the body wave detection.  Claim 1 is so rejected.
Per claims 2 and 3, see Przebindowska et al, paragraph 0070.
Per claim 5, see Fig. 6 of Tang et al.

4.	Claims 4, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Tang et al (‘262) in view of the PG-Publication to Przebindowska et al (‘723) as applied to claims 1 and 3 above, and further in view of the PG-Publication to Yao et al (‘950).
Per claims 4 and 6, Yao et al teaches (see paragraph 0039) generating multitoned acoustic beams which introduce non-linear harmonic generations at sum and difference frequencies thereby carrying information indicating well integrity with high spatial resolution.  Further, the excited acoustic wave may approximate the resonance frequencies of different casing and cement layers (nested tubulars) and thereby enhance wave penetration.  In view of Yao et al, it would have been obvious to one of ordinary skill in the art to have further modified Tang et al by exciting a multitoned acoustic beam rather than the traditional low frequency signal for the advantages noted in paragraphs 0039-0040 of Yao et al.
.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl